DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers amendments and arguments in pages 7-9 remarks regarding independent claims 1, 8 and 16 are persuasive. Examiner believes the specifically the invention to solve the problem of providing ETL tool that provides capabilities which are not found in conventional ETL tools on NiFi. Examiner believes the limitation of “controlling user access to dataflows in a common environment of an extract, transform, load (ETL) tool, the method comprising: 
presenting a user interface for an analytics server platform, the user interface authenticating the user, displaying to the user a first set of assets for which the user has corresponding access permissions, and hiding from the user a second set of assets for which the user does not have corresponding access permissions; 
receiving in the user interface user input indicating an action to be performed with respect to a first dataflow of a plurality of dataflows, wherein the first dataflow is included in the first set of assets and wherein each of the plurality of dataflows being is contained in a corresponding separate file container stored in a data store communicatively connected to the analytics server platform; 
the analytics server platform accessing a first file container corresponding to the first dataflow in response to receiving the user input, the analytics server platform accessing one or more application programming interfaces (APIs) of a dynamic runtime ETL tool in which the plurality of dataflows are contained in a single canvas and thereby initiating in the ETL tool the action to be performed with respect to the first dataflow; and 
the dynamic runtime ETL tool performing the action with respect to the first dataflow" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 on view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 8 and 16 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, controlling user access to dataflows in a common environment of an extract, transform, load (ETL) tool, the method comprising: 
presenting a user interface for an analytics server platform, the user interface authenticating the user, displaying to the user a first set of assets for which the user has corresponding access permissions, and hiding from the user a second set of assets for which the user does not have corresponding access permissions; 
receiving in the user interface user input indicating an action to be performed with respect to a first dataflow of a plurality of dataflows, wherein the first dataflow is included in the first set of assets and wherein each of the plurality of dataflows being is contained in a corresponding separate file container stored in a data store communicatively connected to the analytics server platform; 
the analytics server platform accessing a first file container corresponding to the first dataflow in response to receiving the user input, the analytics server platform accessing one or more application programming interfaces (APIs) of a dynamic runtime ETL tool in which the plurality of dataflows are contained in a single canvas and thereby initiating in the ETL tool the action to be performed with respect to the first dataflow; and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159